Name: Commission Directive 2000/3/EC of 22 February 2000 adapting to technical progress Council Directive 77/541/EEC relating to safety belts and restraint systems of motor vehicles (Text with EEA relevance)
 Type: Directive
 Subject Matter: technology and technical regulations;  transport policy;  organisation of transport
 Date Published: 2000-02-25

 Avis juridique important|32000L0003Commission Directive 2000/3/EC of 22 February 2000 adapting to technical progress Council Directive 77/541/EEC relating to safety belts and restraint systems of motor vehicles (Text with EEA relevance) Official Journal L 053 , 25/02/2000 P. 0001 - 0076COMMISSION DIRECTIVE 2000/3/ECof 22 February 2000adapting to technical progress Council Directive 77/541/EEC relating to safety belts and restraint systems of motor vehicles(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers(1), as last amended by Directive 98/91/EC of the European Parliament and of the Council(2),Having regard to Council Directive 77/541/EEC of 28 June 1977 on the approximation of the laws of the Member States relating to safety belts and restraint systems of motor vehicles(3), as last amended by Commission Directive 96/36/EC(4), and in particular Article 10 thereof,Whereas:(1) Directive 77/541/EEC is one of the separate directives of the EC type-approval procedure which has been established by Directive 70/156/EEC. Consequently, the provisions laid down in Directive 70/156/EEC relating to vehicle systems, components and separate technical units apply to Directive 77/541/EEC.(2) In the light of technical progress it is possible to improve the protection provided for passengers by requiring the installation of three-point belts with retractors for all seats of motor vehicles of category M1.(3) By Council Decision 97/836/EC(5), the Community acceded to the United Nations Economic Commission for Europe (ECE) Agreement concerning the adoption of uniform technical prescriptions for wheeled vehicles, equipment and parts which can be fitted and/or used on wheeled vehicles and the conditions for reciprocal recognition of approvals granted on the basis of these prescriptions, done at Geneva on 20 March 1958, as revised on 16 October 1995.(4) With its accession to the revised Agreement, the Community acceded to a defined list of regulations established pursuant to that Agreement. That list includes UN/ECE Regulation No 44 concerning the approval of restraining devices for child occupants of power-driven vehicles (child restraint system).(5) It is expedient to include requirements relating to the protection of children and therefore amend the Annexes to Directive 77/541/EEC by incorporating specific requirements for child restraint systems based on UN/ECE Regulation No 44. For the sake of clarity the full text of the Annexes to Directive 77/541/EEC should be replaced.(6) The measures provided for in this Directive are in accordance with the opinion of the Committee on the adaptation to technical progress established by Directive 70/156/EEC,HAS ADOPTED THIS DIRECTIVE:Article 1The Annexes to Directive 77/541/EEC are replaced by the texts set out in the Annex to this Directive.Article 21. With effect from 1 October 2000, no Member State may, on grounds relating to safety belts and restraint systems:- refuse, in respect of a type of motor vehicle, safety belt, restraint system or child restraint system, to grant EC type-approval, or national type-approval, or- prohibit the registration, sale or entry into service of vehicles, or the sale or entry into service of safety belts, restraint systems or child restraint systems,if the safety belts and restraint systems or child restraint systems in question meet the requirements of Directive 77/541/EEC as amended by this Directive.2. With effect from 1 October 2001 Member States:- shall no longer grant EC type-approval, and- may refuse to grant national type-approval,for a type of vehicle, if the requirements of Directive 77/541/EEC as amended by this Directive as regards child restraint systems and the installation of safety belts in all seating positions in M1 vehicles including, where fitted, integrated child restraint systems, are not fulfilled.However, the requirement for three-point belts in all seating positions in M1 vehicles shall apply with effect from 1 April 2002. Until this date, the seat belt fitment requirements for M1 vehicles shall be those prescribed in Annex XV to Directive 77/541/EEC.3. With effect from 1 October 2002, Member States:- shall consider certificates of conformity which accompany new vehicles of category M1 pursuant to Directive 70/156/EEC as no longer valid for the purpose of Article 7(1) of that Directive and refuse the registration, sale or entry into service of new vehicles which are not accompanied by a valid certificate of conformity pursuant to Directive 70/156/EEC, except where the provisions of Article 8(2) of that Directive are invoked,- may refuse the registration, sale or entry into service of new vehicles of category N1 and M2 having a mass not greater than 3,5 tonnes as regards, when fitted, integrated child restraint systems,on grounds relating to safety belts and restraint systems if the requirements of Directive 77/541/EEC as amended by this Directive are not fulfilled.However, the requirement for three-point belts in all seating positions in M1 vehicles shall apply with effect from 1 October 2004. Until this date, the seat belt fitment requirements for M1 vehicles shall be those prescribed in Annex XV to Directive 77/541/EEC.4. With effect from 1 January 2001 the requirements of Directive 77/541/EEC as amended by this Directive relating to integrated child restraint systems, where fitted as original equipment to a vehicle, shall apply for the purposes of Article 7(1) of Directive 70/156/EEC.Article 31. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 30 September 2000 at the latest. They shall forthwith inform the Commission thereof.When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such reference on the occasion of their official publication. Member States shall determine how such reference is to be made.2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive.Article 4This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.Article 5This Directive is addressed to the Member States.Done at Brussels, ... 2000.For the CommissionErkki LIIKANENMember of the Commission(1) OJ L 42, 23.2.1970, p. 1.(2) OJ L 11, 16.1.1999, p. 25.(3) OJ L 220, 29.8.1977, p. 95.(4) OJ L 178, 17.7.1996, p. 15.(5) OJ L 346, 17.12.1997, p. 78.ANNEXThe Annexes to Directive 77/541/EEC are replaced by the following: "LIST OF ANNEXES>TABLE>ANNEX ISCOPE, DEFINITIONS, EC COMPONENT TYPE-APPROVAL, INSTALLATION REQUIREMENTS>TABLE>ANNEX IITYPE-APPROVAL DOCUMENTATIONAppendix 1INFORMATION DOCUMENT No ...relating to EC component type-approval of safety belts and restraint systems (77/541/EEC) as last amended by Directive 2000/.../ECThe following information, if applicable, must be supplied in triplicate and include a list of contents. Any drawings must be supplied in appropriate scale and in sufficient detail on size A4 or on a folder of A4 format. Photographs, if any, must show sufficient detail.If the systems, components, or separate technical units have electronic controls, information concerning their performance must be supplied.>TABLE>Date, fileAppendix 2INFORMATION DOCUMENT No ...pursuant to Annex I of Council Directive 70/156/EEC(1) relating to EC type-approval of a vehicle with respect to the safety belts and restraint systems (77/541/EEC) as last amended by Directive 2000/.../ECThe following information, if applicable, must be supplied in triplicate and include a list of contents. Any drawings must be supplied in appropriate scale and in sufficient detail on size A4 or on a folder of A4 format. Photographs, if any, must show sufficient detail.If the systems, components or separate technical units have electronic controls, information concerning their performance must be supplied.>TABLE>Date, file(1) The item numbers and footnotes used in this information document correspond to those set out in Annex I to Directive 70/156/EEC. Items not relevant for the purpose of this Directive are omitted.Appendix 3MODEL[maximum format : A4 (210 Ã  297 mm)]EC TYPE-APPROVAL CERTIFICATEStamp of administrationCommunication concerning the- type-approval(1)- extension of type-approval(2)- refusal of type-approval(3)- withdrawal of type-approval(4)of a type of vehicle/component/separate technical unit(5) with regard to Directive .../.../EEC, as last amended by Directive .../.../EC.Type-approval number:Reason for extension:SECTION I>TABLE>SECTION II>TABLE>(1) Delete where not applicable.(2) Delete where not applicable.(3) Delete where not applicable.(4) Delete where not applicable.(5) Delete where not applicable.Addendumto EC type-approval certificate No. ... concerning the component type-approval of safety belts and restraint systems with regard to Directive 77/541/EEC as last amended by Directive .../.../ EC>TABLE>Appendix 4MODEL(maximum format : A4 (210 Ã  297 mm))EC TYPE-APPROVAL CERTIFICATEStamp of AdministrationCommunication concerning the- type-approval(1),- extension of type-approval(2),- refusal of type-approval(3),- withdrawal of type-approval(4),of a type of vehicle/component/separate technical unit(5) with regard to Directive .../.../EEC, as last amended by Directive .../.../EC.Type-approval No:Reason for extension:SECTION I>TABLE>SECTION II>TABLE>(1) Delete where not applicable.(2) Delete where not applicable.(3) Delete where not applicable.(4) Delete where not applicable.(5) Delete where not applicable.Addendumto EC type-approval certificate No ... concerning the type-approval of a vehicle with regard to Directive 77/541/EEC as last amended by Directive .../.../EC>TABLE>ANNEX IIIEC COMPONENT TYPE-APPROVAL MARK>TABLE>ANNEX IVEXAMPLE OF AN APPARATUS TO TEST DURABILITY OF RETRACTOR MECHANISM>PIC FILE= "L_2000053EN.004002.EPS">ANNEX VEXAMPLE OF AN APPARATUS TO TEST LOCKING OF EMERGENCY LOCKING RETRACTORSA suitable apparatus is illustrated in the figure and consists of a motor-driven cam, the follower of which is attached by wires to a small trolley mounted on a track. The cam follower incorporates a "lost motion" device which absorbs any movement should the reel lock before the full stroke of the follower is completed. The cam design and motor speed combination is such as to give the required acceleration at a rate of increase of acceleration as specified in 2.7.7.2.2 of Annex 1, and the stroke is arranged to be in excess of the maximum permitted strap movement before locking.On the trolley a carrier is mounted which can be swivelled to enable the retractor to be mounted in varying positions relative to the direction of movement of the trolley.When testing retractors for sensitivity to strap movement, the retractor is mounted on a suitable fixed bracket and the strap is attached to the trolley.When carrying out the above tests any brackets, etc. supplied by the manufacturer or by his representative shall be incorporated in the test installation to simulate as closely as possible the intended installation in a vehicle.Any additional brackets, etc., that may be required to simulate the installation as intended in a vehicle shall be provided by the manufacturer or by his representative.>PIC FILE= "L_2000053EN.004102.EPS">ANNEX VIEXAMPLE OF AN APPARATUS TO TEST THE DUST RESISTANCE OF RETRACTORS>PIC FILE= "L_2000053EN.004202.EPS">ANNEX VIIDESCRIPTION OF TROLLEY, SEAT, ANCHORAGES AND STOPPING DEVICE>TABLE>CHARACTERISTIC VALUES OF THE ENERGY-ABSORBING MATERIAL(ASTM method D 735 unless otherwise stated)>TABLE>Figure 1Trolley, seat, anchorage>PIC FILE= "L_2000053EN.004501.EPS">Figure 2Stopping device>PIC FILE= "L_2000053EN.004601.EPS">Figure 3Stopping device(polyurethane tube)>PIC FILE= "L_2000053EN.004701.EPS">Figure 4Stopping device(olive-shaped knob)>PIC FILE= "L_2000053EN.004801.EPS">ANNEX VIIIDESCRIPTION OF MANIKIN>TABLE>TABLE 1>TABLE>TABLE 2>TABLE>Figure 1>PIC FILE= "L_2000053EN.005301.EPS">Figure 2>PIC FILE= "L_2000053EN.005401.EPS">Figures 3 and 4>PIC FILE= "L_2000053EN.005501.EPS">Figures 5 and 6>PIC FILE= "L_2000053EN.005601.EPS">Manikin seated in position shown in Annex VII, Figure 1.G= centre of gravity,T= torso measurement point (located at the front on the centre line of the manikin),P= pelvis measurement point (located at the back on the centre line of the manikin).ANNEX IXDESCRIPTION OF THE CURVE OF TROLLEY DECELERATION ACCORDING TO TIME(Curve for testing stopping devices)>PIC FILE= "L_2000053EN.005702.EPS">>TABLE>The deceleration curve of the trolley weighted with inert masses to produce a total of 455 kg +- 20 kg for safety belt tests and 910 kg +- 40 kg for restraint system tests, where the nominal mass of the trolley and vehicle structure is 800 kg, must remain within the hatched area above. If necessary, the nominal mass of the trolley and attached vehicle structure can be increased by increments of 200 kg, in which case an additional inert mass of 28 kg shall be added per increment. In no case shall the total mass of the trolley, the vehicle structure and the inert masses differ from the nominal value for calibration tests by more than +- 40 kg. The stopping distance during calibration of the trolley shall be 400 +- 20 mm and the speed of the trolley shall be 50 +- 1 km/h.In both the above cases the measurement equipment shall have a response which is substantially flat up to 60 Hz with a roll off at 100 Hz. Mechanical resonances associated with transducer mounting should not distort readout data. Consideration should be given to the effect of cable length and temperature on frequency response(1).(1) These requirements are in accordance with Recommendation ISO R 6478/1980.ANNEX XINSTRUCTIONS FOR USE>TABLE>Appendix 1>TABLE>KEYU: Suitable for "universal" category restraints approved for use in this age group.UF: Suitable for forward-facing "universal" category restraints approved for use in this age group.L: Suitable for particular child restraints given on attached list. These restraints may be of the "specific vehicle", "restricted", "semi-universal" or "universal" categories.B: Built-in restraint approved for this age group.X: Seat position not suitable for children in this age group.ANNEX XIDUAL BUCKLE TEST(outlined in 2.7.6.5 of Annex I)>PIC FILE= "L_2000053EN.006102.EPS">ANNEX XIIABRASION AND MICROSLIP TESTSFigure 1Type 1 test>PIC FILE= "L_2000053EN.006202.EPS">Examples of test arrangements corresponding to the type of adjusting deviceFigure 2Type 2 test>PIC FILE= "L_2000053EN.006301.EPS">Figure 3Type 3 test and microslip test>PIC FILE= "L_2000053EN.006401.EPS">ANNEX XIIICORROSION TEST>TABLE>ANNEX XIVCHRONOLOGICAL ORDER OF TESTS>TABLE>ANNEX XVMINIMUM REQUIREMENTS FOR SAFETY BELTS AND RETRACTORS>TABLE>ANNEX XVICONTROL OF CONFORMITY OF PRODUCTION>TABLE>ANNEX XVIIREQUIREMENTS FOR CHILD RESTRAINT SYSTEMSThe requirements for the approval of child restraint systems are found in Paragraphs 2, 6, 7, 8, 9 and 14 of Regulation 44 of the United Nations Economic Commission for Europe(1), together with Annexes 3 to 21, up to and including the 03 series of amendments.(References in Paragraphs 6 to 8 above to Regulations 14, 16 and 21 are understood as Directive 76/115/EEC, this Directive and Directive 74/60/EEC.)(1) Reproduced and published in the Official Journal.ANNEX XVIIIINSTALLATION REQUIREMENTS FOR CHILD RESTRAINT SYSTEMSThe requirements for the installation of child restraint systems are found in Annex 13 of Consolidated Resolution R.E.3 of the United Nations Economic Commission for Europe, Item 5.2 and Appendix 2, reproduced in Appendix to this Annex.Appendix 1The text reproduced below refers to Annex 13 (Item 5.2 and Appendix 2 ) of the United Nations Economic Commission for Europe Consolidated Resolution R.E.3. (document TRANS/WP.29/78/Rev.1 of 11 August 1997).ANNEX 13RECOMMENDATION ON THE REQUIREMENTS FOR THE INSTALLATION OF SAFETY BELTS AND RESTRAINT SYSTEMS FOR ADULT OCCUPANTS OF MOTOR VEHICLES ON FORWARD AND REARWARD FACING SEATS>TABLE>Appendix 2Provisions concerning the installation of "universal" category child restraint systems installed with the safety belt equipment of the vehicle>TABLE>Figure 1Fixture specifications>PIC FILE= "L_2000053EN.007401.EPS">Figure 2Installation of fixture onto vehicle seat(See point 2.6.1)>PIC FILE= "L_2000053EN.007501.EPS">Figure 3Check for compatibility(See points 2.6.1 and 3.2)>PIC FILE= "L_2000053EN.007601.EPS">"